DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 20 November 2020.
Claims 1-10, and 13-17 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 November 2020 has been entered.

Response to Arguments
Applicant’s arguments, see pages 11-12 of the remarks filed 20 November 2020, with respect to the finality of the previous office action have been fully considered but are not persuasive.  
i.	On pages 11-12, the applicant argues that “Applicant respectfully submits that the Finality of the Office Action is premature in this case because the Office had the opportunity to reject claims 1-10, and 13-17 under 101 in a previous Office Action and yet declined to do so…Applicant narrowed the independent claims and changed the terminology of one element from ‘allocating’ to ‘distributing’… Despite the narrowing of the claims, the Office reasoned that changing the terminology of one element from ‘allocating’ to ‘distributing’ warranted the new rejection…Therefore, Applicant respectfully submits that the Final Office Action is premature because the Examiner introduced a new ground of rejection that was not necessitated by an amendment.”
	The examiner respectfully disagrees, because amending the claim to read “distributing” instead of “allocating” represented a broadening of the scope of the claim, and was not simply exchanging equivalent terminology. “Allocation” of resources in the computer field has a different 
“allocate vb. To reserve a resource, such as sufficient memory, for use by a program” (page 23, emphasis added).
	As such, the examiner treated allocation of resources as being more than a simple distribution, or plan of how resources are to be allotted, which does not require that the resources are actually used, but rather a reservation of resources with the implicit goal of using the reserved resources to accomplish some goal. In other words, by amending the claims to recite “distributing” instead of “allocating,” the applicants broadened the invention from one that reserves resources for use by the system to execute “workloads” (see specification, [0003]), to an invention that merely comes up with a plan for how to allot or apportion resources, without requiring those resources to be used in any way. Therefore, since the applicant did not simply narrow the claims as alleged, but in fact broadened the claims, directly necessitating the new 101 rejection in the previous final office action, the examiner has found the finality of the office action to not be premature, and the applicants argument to be not persuasive.

Applicant’s arguments, see pages 12-13 of the remarks filed 20 November 2020, with respect to the rejections made to claims 1-10, and 13-17 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejections have been withdrawn.

Applicant’s arguments, see pages 13-17 of the remarks filed 20 November 2020, with respect to the rejections made to claims 1-10, and 13-17 under 35 U.S.C. 103 have been fully considered but are moot because the new ground of rejection does not rely upon the reference (Stich) specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 6, and 13 (line numbers correspond to claim 1),
i.	Lines 11-12: The claim fails to particularly point out or distinctly claim what is meant by “the first processing unit being allocated more resources of the allocated first amount of resources” (i.e., It is unclear as to whether “allocating a first amount of resources” allocates resources to each individual processing unit, or whether there is a separate allocation of portions of the allocated first amount of resources to each individual processing unit. It is further unclear as to whether the remaining allocable disk space is allocated to be shared by all of the multiple processing units, or whether the remaining allocable disk space is allocated to an individual processing unit). For the purposes of examination, the examiner will interpret “allocating a first amount of resources” as allocating remaining allocable disk space to be shared by the multiple processing units, and then further allocating portions of the first amount of resources to the individual processing units themselves.

Regarding claims 2-5, 7-10, and 14-17, they are dependent upon rejected claims 1, 6, and 13, and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dageville et al Pub. No.: US 2015/0234682 A1 (hereafter Dageville), in view of Huang et al. Pub. No.: US 2015/0199208 A1 (hereafter Huang).

Huang was cited in the PTO-892 dated 8 November 2019. Dageville was cited in the previous PTO-892 dated 14 October 2020.

Regarding claim 1, Dageville teaches the invention substantially as claimed, including:
A resource allocation method comprises: 
determining amounts of data stored on multiple processing units in a same resource allocation unit ([0029], Lines 1-6: Resource manager 102 (i.e., “resource allocation unit”) is further coupled to an execution platform 112, which provides multiple computing resources (i.e., “multiple processing units”) that execute various data storage and data retrieval tasks…Execution platform 112 is coupled to multiple data storage devices 116, 118, and 120 that are part of a storage platform 114 (i.e., storage devices of the storage platform represent an amount of “resources” used by, or “distributed” to the multiple computing resources of the execution platform). [0073], Lines 4-6: The resource manager monitors current data allocation (i.e., current data allocation represents the “amount of data” stored in the storage devices 116, 118, and 120 of the storage platform 114 distributed to the multiple computing resources) in multiple storage devices (e.g., multiple remote storage devices))); 
allocating a first amount of resources of the same resource allocation unit among the multiple processing units ([0073], Lines 7-13: Method 900 continues at 906 as the resource manager determines whether additional data storage capacity (i.e., allocating a “first” additional amount of storage resources distributed to the processing units) is needed based on…the current data allocation in the multiple storage devices. The resource manager allocates additional data storage to support the multiple users at 908 if it determines that additional data capacity is needed, wherein the multiple processing units are configured to share the first amount of resources ([0023], Lines 1-6: Embodiments may also be implemented in cloud computing environments…”cloud computing” may be defined as a model for enabling ubiquitous, convenient, on-demand network access to a shared pool of configurable computing resources(e.g., networks, servers, storage, applications, and services) (i.e., an amount of storage resources allocated to a pool is shared by the multiple computing resources of the execution platform 112)); and 
in response to a determination that one or more amounts of data stored on the multiple processing units have changed, adjusting the allocation of the first amount of resources among the multiple processing units according to the amounts of data stored on the multiple processing units ([0073], Lines 7-13: Method 900 continues at 906 as the resource manager determines whether additional data storage capacity (i.e., allocating a “second” additional amount of storage resources distributed to the processing units in a second iteration of the loop of FIGS 9A and 9B) is needed based on…the current data allocation in the multiple storage devices (i.e., when current data allocation changes, the allocation of storage resources changes). The resource manager allocates additional data storage to support the multiple users at 908 if it determines that additional data capacity is needed (i.e., resource manager also releases unneeded data capacity (see [0074])))… 
wherein the allocated first amount of resources comprises temporary disk space ([0029], Lines 14-15: Data storage devices 116, 118, and 120 may be hard disk drives (i.e., data storage capacity is “disk space”)), the temporary disk space is the remaining allocable disk space of the same resource allocation unit after the one or more amounts of data have been stored on the multiple processing units, the allocation of the temporary disk space is adjusted among the multiple processing units according to the amounts of data stored on the multiple processing units ([0074], Lines 5-10: The released data capacity is returned to a pool of available data capacity that becomes available for use by other systems or services. If, at a later time, additional data capacity is needed, the resource manager can access data resources from the available pool (i.e., the available pool of data storage capacity represents the “remaining allocable disk space” from which the allocated first amount of resources is allocated from, and returned to. This allocation represents a “temporary” allocation of disk space because the disk space is only temporarily allocated and is returned to the pool when it is no longer needed (not permanent))).

While Dageville teaches allocating disk space to multiple computing resources and adjusting the allocation based on amounts of allocated data, Dageville does not explicitly disclose:
the multiple processing units having a first processing unit and a second processing unit, the first processing unit being allocated more resources of the allocated first amount of resources than the second processing unit that stores less amount of data.

However, Huang teaches:
the multiple processing units having a first processing unit and a second processing unit, the first processing unit being allocated more resources of the allocated first amount of resources than the second processing unit that stores less amount of data ([0042], Lines 1-6: Resource allocation process 244 also receives size data 402 indicative of the sizes of intermediate data sets generated during a phase of a distributed computing job. Size data 402 may correspond to the total amount of memory used by each intermediate data set. [0027], Lines 4-7: The intermediate data set is associated with a VM (i.e., “processing unit”) to process the intermediate data set. A VM configuration is determined based on the size of the intermediate data set. [0048], Lines 9-16: The amount of processing power that may be allocated by resource allocation process 244 to any of the current tasks is proportional to the size of the data that the task needs to process, in one embodiment. For example, if twice as much intermediate data is assigned to task1 than to task2, task1 may be assigned by resource allocation process 244 to a VM (i.e., “first processing unit”) having twice as much computational resources as the VM (i.e., “second processing unit”) that executes task2. [0020], Lines 5-8: Cloud computing resources, for example, can include any type of resource such as computing, storage, and network devices (i.e., for a task having twice as much intermediate data, a virtual machine to process the intermediate data is configured to have, or is “allocated” twice as much computational resource (such as the data storage of Dageville))).



Regarding claim 2, Huang teaches:
the allocated first amount of allocated resources of the same resource allocation unit further comprises one or more of the following: memory; processors; network bandwidth; and disk transmission bandwidth ([0020], Lines 5-12: Cloud computing resources, for example, can include any type of resource such as computing (i.e., processor capability), storage (i.e., memory), and network devices, VMs, edge computing devices, etc. For instance, resources may include service devices…processing devices (brute force processing capability), storage devices (e.g., servers, network attached storages, storage area network devices), etc).

Regarding claim 3, Huang teaches:
the allocation of the first amount of resources among the multiple processing units is adjusted in approximately a direct proportion to the amounts of data stored on the multiple processing units ([0048], Lines 9-16: The amount of processing power that may be allocated by resource allocation process 244 to any of the current tasks is proportional to the size of the data that the task needs to process, in one embodiment. For example, if twice as much intermediate data is assigned to task1 than to task2, task1 may be assigned by resource allocation process 244 to a VM having twice as 2 (i.e., the size, or amount of resources of VMs are proportional to the size of the intermediate data)). 

Regarding claims 6-8, they are system claims that comprise similar limitations to those of method claims 1-3, and are therefore rejected for at least the same rationale. Dageville further teaches the additional limitations of a memory storing a set of instructions; and one or more processors configured to execute the set of instructions ([0083], Lines 1-4: FIG. 11 is a block diagram depicting an example computing device 1100. In some embodiments, computing device 1100 is used to implement one or more of the systems and components discussed herein. [0084], Lines 5-7: Processor(s) 1102 include one or more processors or controllers that execute instructions stored in memory device(s) 1104).

Regarding claims 13-15, they are product claims that comprise similar limitations to those of method claims 1-3, and are therefore rejected for at least the same rationale. Dageville further teaches the additional limitations of a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer ([0021], Lines 9-12: Embodiments of the present disclosure may take the form of a computer program product embodied in any tangible medium of expression having computer-usable program code embodied in the medium).

Claims 4, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dageville, in view of Huang, as applied to claims 1, 6, and 13 above, and in further view of Stich et al. Pub. No.: US 2014/0282591 A1 (hereafter Stich).

Stich was cited in the previous PTO-892 dated 8 November 2019.

Regarding claim 4, while Dageville teaches adjusting an amount of temporary storage resources allocated to a plurality of computing resources, the combination of Dageville and Huang does not explicitly disclose:
in response to the determination that the one or more amounts of data stored on the multiple processing units have changed, adjusting the allocation of the first amount of resources of the same resource allocation unit among the multiple processing units according to the amounts of data stored on the multiple processing units, the multiple processing units having a first processing unit and a second processing unit, the first processing unit being allocated more resources of the allocated first amount of resources than the second processing unit that stores less amount of data comprises: 
in response to a trigger of a set time interval, starting one resource allocation process; or 
in response to a determination that a change in the amounts of data stored on the multiple processing units exceeds a set threshold, starting one resource allocation process. 

	However, Stich teaches:
in response to the determination that the one or more amounts of data stored on the multiple processing units have changed, adjusting the allocation of the first amount of resources of the same resource allocation unit among the multiple processing units according to the amounts of data stored on the multiple processing units, the multiple processing units having a first processing unit and a second processing unit, the first processing unit being allocated more resources of the allocated first amount of resources than the second processing unit that stores less amount of data ([0015], Lines 16-23: If a different set of resources (i.e., an adjusted distribution of resources) would reduce or eliminate a resource-allocation problem with the virtualized application (i.e., plural virtualized applications are hosted by plural server processing units, see [0028], Lines 15-16), an advice node 108 receives this recommended set of different resources and makes an external broadcast 110 of the same (i.e., recommendation of different resource allocation is made in response to determined resource shortfall). The virtualized application, or the virtual server or cloud-management service running thereon, may then receive this advice and adjust the resources accordingly (i.e., resource allocation process is started in response to receiving the recommendation)) comprises: 
in response to a trigger of a set time interval, starting one resource allocation process; or in response to a determination that a change in the amounts of data stored on the multiple processing units exceeds a set threshold, starting one resource allocation process ([0021], Lines 7-21: The performance-data translation node 106 analyzes the time-series data to determine if the virtualized application is experiencing, or will experience in the future, a shortfall or over-allocation of allocated resources (e.g., memory, storage, CPU power, throughput, or other such factors)…The performance-data translation node 106 may also or in addition determine that the virtualized application is or will experience a resource shortfall if a rate of change of resource utilization exceeds a threshold (i.e., rate of change in storage resource utilization greater than a threshold indicates that the utilization of a storage resource (adjusting the resource allocation when the amount of data stored in the storage resource) changes more than a threshold amount). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Stich’s teaching of performing resource allocation at a preset periodicity, in response to determining that an amount of data has changed, and in response to determining that an amount of data stored in a storage changes more than a threshold amount, with the combination of Dageville and Huang’s teaching of performing resource allocation and adjustment based on an amount of storage resource used, with a reasonable expectation of success, since they are analogous resource allocation systems that similarly perform resource allocation and adjustment based on amounts of storage used. Such a combination results in a system that adjusts resource allocation in response to a change in an amount of stored data, as in Dageville, when a change in the amount of data stored in a storage resource is determined to exceed a threshold amount, as in Stich. One of ordinary skill would have been motivated to make this combination so that resources may be scaled to virtual applications efficiently (Stich [0005], Lines 14-19).

Regarding claims 9, and 16, they are system and product claims respectively that comprise similar limitations to those of method claim 4, and are therefore rejected for at least the same rationale.

Claims 5, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dageville, in view of Huang, as applied to claims 1, 6, and 13 above, and in further view of Byun et al. Pub. No.: US 2011/0149322 A1 (hereafter Byun).

Byun was cited in the previous PTO-892 dated 8 November 2019.

Regarding claim 5, while Dageville teaches pools of configurable computing resources that can be rapidly provisioned via virtualization ([0023]), and Huang teaches processing tasks using virtual machines ([0027], Lines 4-7), and the combination of Dageville and Huang does not explicitly disclose:
the multiple processing units in the same resource allocation unit are multiple sub-nodes of a distributed database system that are located in a same physical machine or virtual machine.

However, Byun teaches:
the multiple processing units in the same resource allocation unit are multiple sub-nodes of a distributed database system that are located in a same physical machine or virtual machine ([0055], Lines 1-3: The hypervisor function provides the environment where a plurality of operating systems (i.e., “processing units”) may be executed in one hardware component (i.e., same “physical machine”). [0038], Lines 1-3: The communication unit 110 receives/transmits data from/to the external storage medium 200 (i.e., “distributed database system”) via a wired or wireless network). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Byun’s teaching of multiple execution units within a same hardware component, with the combination of Dageville and Huang’s teaching of multiple execution units that execute tasks using allocated storage resources, with a reasonable expectation of success, since they are analogous resource allocation systems that similarly allocate resources to execution units to process tasks. Such a combination results in a system that allocates storage resources to processing units based on amounts of data stored, as in Dageville, where the processing units are executed on a single hardware component, as in Byun. One of ordinary skill would have been motivated to make this combination so that 

Regarding claims 10, and 17, they are system and product claims respectively that comprise similar limitations to those of method claim 5, and are therefore rejected for at least the same rationale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tyrrell et al. Patent No.: US 8,260,831 B2 discloses retrieving current utilization data from a storage pool, tracking data growth in the storage pool, and increasing capacity of the storage pool when needed.
Yang et al. Pub. No.: US 2013/0297905 A1 discloses monitoring capacity utilization of a storage pool and determining whether to expand the pool with additional storage disks based on a growth trend of their utilization.
Baron Pub. No.: US 2012/0272237 A1 discloses calculating a size of free storage in a storage pool, and an amount of storage actually used by a specified resource, and increasing the free storage amount.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL W AYERS/Examiner, Art Unit 2195